--------------------------------------------------------------------------------

 

EXHIBIT 10.6


AXION POWER INTERNATIONAL, INC.
DEFINITIVE OUTSIDE DIRECTORS’ STOCK OPTION PLAN


ARTICLE I
DEFINITIONS



As used herein, the following terms have the meanings hereinafter set forth
unless the context clearly indicates to the contrary:


(a)   “Board” shall mean the Board of Directors of the Company.


(b)   “Company” shall mean Axion Power International, Inc.


(c)   “Date of Grant” shall mean each date after the Effective Date of the Plan
on which Eligible directors are appointed to fill a vacancy on the Board or
elected to serve a regular term by the stockholders of the company.


(d)   “Fair Market Value” shall mean the closing sales price, or the mean
between the closing high “bid” and low “asked” prices, as the case may be, of
the Stock in the over-the-counter market on the day on which such value is to be
determined, as reported by the National Association of Securities Dealers
Automated Quotation System or successor national quotation service. If the Stock
is listed on a national securities exchange, “Fair Market Value” shall mean the
closing price of the Stock on such national securities exchange on the day on
which such value is to be determined, as reported in the composite quotations
for securities traded on such exchange provided by the National Association of
Securities Dealers or successor national quotation service. In the event no such
quotations are available for the day in question, “Fair Market Value” shall be
determined by reference to the appropriate prices on the next preceding day for
which such prices are reported. In all other events, the Board of Directors in
good faith shall determine “Fair Market Value”.


(e)   “Eligible Director” shall mean any Director of the Company who qualifies
as an “outside director” as defined Section 162(m) of the Internal Revenue Code
of 1986.


(f)   “Option” shall mean an Eligible Director’s stock option to purchase stock
granted pursuant to the provisions of Article V hereof.


(g)   “Optionee” shall mean an Eligible Director to whom an Option has been
granted hereunder.


(h)   “Option Price” shall mean the price at which an Optionee may purchase a
share of Stock under a Stock Option Agreement.


(i)   “Plan” shall mean the Axion Power International, Inc. Outside Directors’
Stock Option Plan, the terms of which are set forth herein.


(j)   “Stock” shall mean the common stock, par value $.0001 per share, of the
Company or, in the event that the outstanding shares of Stock are hereafter
changed into or exchanged for different stock or securities of the Company or
some other corporation, such other stock or securities.


(k)   “Stock Option Agreement” shall mean an agreement between the Company and
the Optionee under which the Optionee may purchase Stock in accordance with the
Plan.



       

--------------------------------------------------------------------------------

 

 
ARTICLE II
THE PLAN

2.1   Name. This Plan shall be known as the “Axion Power International, Inc.
Outside Directors’ Stock Option Plan.”


2.2   Purpose. The purpose of the Plan is to advance the interests of the
Company and its stockholders by affording Eligible Directors of the Company an
opportunity to acquire or increase their proprietary interests in the Company,
and thereby to encourage their continued service as directors and to provide
them additional incentives to achieve the growth objectives of the Company.


2.3   Effective Date. The effective date of this Plan was February 2, 2004 and
the Plan was approved by the shareholders of the Company in accordance with
applicable law and the requirements of Securities and Exchange Commission Rule
16b-3 on June 4, 2004. Options may be granted under the Plan prior to the
receipt of such shareholder approval provided, however, that all such Option
grants shall be subject to stockholder approval. If the Company’s shareholders
do not approve the Plan, then the Plan and all Options then outstanding
hereunder shall forthwith automatically terminate and be of no force and effect.


2.4   Termination Date. The Plan shall terminate and no further Options shall be
granted hereunder upon the tenth anniversary of the Effective Date of the Plan.


ARTICLE III
PARTICIPANTS


Each Eligible Director who is, on or after the Effective Date, appointed to fill
a vacancy on the Board or elected to serve as a member of the Board shall
participate in the Plan.


ARTICLE IV
SHARES OF STOCK SUBJECT TO PLAN
 
4.1   Limitations. Subject to any anti-dilution adjustment pursuant to the
provisions of Section 4.2 hereof (and after giving effect to the 1 for 16
reverse split approved by the Company’s shareholders on June 4, 2004), the
maximum number of shares of Stock that may be issued and sold hereunder shall
not exceed 125,000 shares of Stock. Shares of Stock subject to an Option may be
either authorized and unissued shares or shares issued and later acquired by the
Company; provided however, the shares of Stock with respect to which an Option
has been exercised shall not again be available for Option hereunder. If
outstanding Options granted hereunder shall terminate or expire for any reason
without being wholly exercised prior to the end of the period during which
Options may be granted hereunder, new Options may be granted hereunder covering
such unexercised shares.


4.2   Anti-dilution. In the event that the outstanding shares of Stock are
changed into or exchanged for a different number or kind of shares or other
securities of the Company or of another corporation by reason of merger,
consolidation, reorganization, recapitalization, reclassification, combination
of shares, stock split or stock dividend:


(a)   The aggregate number and kind of shares of Stock for which Options may be
granted hereunder shall be adjusted appropriately;


(b)   The rights under outstanding Options granted hereunder, both as to the
number of subject shares and the Option price, shall be adjusted appropriately;
and


(c)   Where dissolution or liquidation of the Company or any merger or
combination in which the Company is not a surviving corporation is involved,
each outstanding Option granted hereunder shall terminate, but the Optionee
shall have the right, immediately prior to such dissolution, liquidation, merger
or combination, to exercise his Option, in whole or in part, to the extent that
it shall not have been exercised, without regard to the date on which such
Option would otherwise have become exercisable pursuant to Sections 5.4 and 5.5.



       

--------------------------------------------------------------------------------

 

 
The Board shall have the sole authority to determine the manner in which any of
the foregoing adjustments are made and any such adjustment may provide for the
elimination of fractional share interests. The adjustments required under this
Article shall apply to any successor or successors of the Company and shall be
made regardless of the number or type of successive events requiring adjustments
hereunder.


ARTICLE V
OPTIONS

5.1   Option Grant, Number of Shares and Agreement. Each Eligible Director who
is appointed to fill a vacancy on the Board or elected to a regular term as a
director of the Company at an annual meeting of stockholder (or any adjournment
thereof) shall automatically be granted an Option to purchase the maximum number
of shares having an aggregate Fair Market Value on the Date of Grant of twenty
thousand dollars ($20,000). Each Option so granted shall be evidenced by a
written Stock Option Agreement, dated as of the Date of Grant and executed by
the Company and the Optionee, stating the Option’s duration, time of exercise,
and exercise price. The terms and conditions of the Option shall be consistent
with the Plan.


5.2   Option Price. The Option price of the Stock subject to each Option shall
be the Fair Market Value of the Stock on its Date of Grant.


5.3   Exercise Period. The period for the exercise of each Option shall expire
on the fifth anniversary of the Date of Grant.


5.4   Option Exercise.


(a)   Any Option granted under the Plan shall become exercisable in full on the
first anniversary of the Date of Grant, provided that the Eligible Director has
not voluntarily resigned or been removed “for cause” as a member of the Board of
Directors on or prior to the first anniversary of the Date of Grant. An Option
shall remain exercisable after its exercise date at all times during the
exercise period, regardless of whether the Optionee continues to serve as a
member of the Board.


(b)   An Option may be exercised at any time or from time to time during the
term of the Option as to any or all full shares which have become exercisable in
accordance with this Section, but not as to less than 25 shares of Stock unless
the remaining shares of Stock that ate so exercisable are less than 25 shares of
Stock. The Option price is to be paid in full in cash upon the exercise of the
Option. The holder of an Option shall not have any of the rights of a
Stockholder with respect to the shares of Stock subject to the Option until such
shares of Stock have been issued or transferred to him upon the exercise of his
Option.


(c)   An Option shall be exercised by written notice of exercise of the Option,
with respect to a specified number of shares of Stock, delivered to the Company
at its principal office, and by cash payment to the Company at said office of
the full amount of the Option price for such number of shares.


5.5   Nontransferability of Option. Options may not be transferred by an
Optionee otherwise than by will or the laws of descent and distribution. During
his lifetime, an Optionee shall be the only person entitled to exercise his
Options. An Option held by a deceased Optionee may be exercised by his personal
representative or heirs.


ARTICLE VI
STOCK CERTIFICATES

The Company shall not be required to issue or deliver any certificate for shares
of Stock purchased upon the exercise of any Option granted hereunder or any
portion thereof unless, in the opinion of counsel to the Company, there has been
compliance with all applicable legal requirements. An Option granted under the
Plan may provide that the Company’s obligation to deliver shares of Stock upon
the exercise thereof may be conditioned upon the receipt by the Company of a
representation as to the investment intention of the holder thereof in such form
as
 

       

--------------------------------------------------------------------------------

 



the Company shall determine to be necessary or advisable solely to comply with
the provisions of the Securities Act of 1933, as amended, or any other federal,
state or local securities laws.


ARTICLE VII
TERMINATION, AMENDMENT AND MODIFICATION OF PLAN

The Board may at any time terminate the Plan, and may at any time and from time
to time and, in any respect amend or modify the Plan. No suspension,
termination, modification or amendment of the Plan may, without the consent of
the person to whom an Option shall theretofore have been granted, affect the
rights of such person under such Option.


ARTICLE VII
RELATIONSHIP TO OTHER COMPENSATION PLANS

The adoption of the Plan shall neither affect any other stock option, incentive
or other compensation plans in effect for the Company or any of its
subsidiaries, nor shall the adoption of the Plan preclude the Company from
establishing any other forms of incentive or other compensation plan for
directors of the Company.


ARTICLE IX
MISCELLANEOUS

9.1   Plan Binding on Successors. The Plan shall be binding upon the successor
and assigns of the Company.


9.2   Singular, Plural; Gender. Whenever used herein, nouns in the singular
shall include the plural, and the masculine pronoun shall include the feminine
gender.


9.3   Headings, etc., No Part of Plan. Headings of articles and paragraphs
hereof are inserted for convenience and reference, and do not constitute a part
of the Plan.


IN WITNESS WHEREOF, this Outside Directors’ Stock Option Plan of Axion Power
International, Inc. has been executed this 4th day of June 2004.







 /s/  Kirk Tierney    /s/  John L. Petersen

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
Kirk Tierney, president
 
John L. Petersen, secretary


